DETAILED ACTION
Notice to Applicant
This action is in reply to the  filed on 5/4/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended.
No claims have been cancelled.
No claims are new.
Claim 1-10 and 12-25  currently pending and have been examined.

Response to Amendments
Applicant’s arguments have been found persuasive. Merrill et al. (US 2019/0378210) is not prior art to the claimed invention. However, the Examiner is applying new prior art and is issuing a new non-final rejection.

Information Disclosure Statement
The Information Disclosure Statement filed on 4/11/2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-25 are rejected under 35 U.S.C. 103 as being unpatentable over Berringer et al. (US 2018/0374581), in view of Amarasingham et al. 217 (US 2015/0213217), further in view of Dong et al. (US 2016/0357923), further in view of Oren et al. (US 2019/0034590).

CLAIM 1  
As per claim 1, Berringer et al. disclose: 
a method (Berringer et al., [0002] method for assessing risk of admission) comprising: 
a pool of patients (Berringer et al., Figure 1 110 Resident Data Pool); 
using the predictive model with extracted patient data for a least on patient to generate for each patient in the pool of patients a risk score indicating an expected probability of hospitalization within a predetermined time period (Berringer et al., [0018] covariate factors, individual resident Risk Score, [0021] method is particularly predictive of hospitalization, defined period, Claim 1 within a defined period of time); 
determining at least one prominent factor from the plurality of factors that contributed to the risk score from the extracted patient data, the at least one prominent factor configured to support a determination of patient interventions to impact the expected probability of hospitalization (Berringer et al., Figure 2 118 Resident Data Pool Subset, [0010] risk of hospitalization, [0018] covariate factors, individual resident Risk Score, [0095] subsets); and 
determining and executing at least one clinical intervention for at least one patient of the subset of the pool of patients, the at least one clinical intervention selected to target the at least one prominent factor to lower the probability of hospitalization for the at least one patient (Berringer et al., [0066] The data is used as part of the method…to determine the most appropriate intervention…and/or medically relevant order for a particular individual).


Berringer et al. fail to expressly disclose:
extracting historical patient data from one or more databases corresponding to patient care
wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication.


However, Amarasingham et al. 217 teach:
extracting historical patient data from one or more databases corresponding to patient care (Amarasingham et al. 217, [0034] Data may be extracted from numerous sources, [0067] database)
wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication (Amarasingham et al. 217, [0068] generating optimized medication lists, alternate medication therapy management practices, [0129] dialysis treatment, [0130] dialysis treatments, The physician may modify the patient’s care plan as a result of the data he has received, [0134] medication updates, ).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “extracting historical patient data from one or more databases corresponding to patient care,” and “wherein the at least one clinical intervention comprises at least one of (a) administering one or more dialysis treatments in addition to a patient's existing dialysis schedule, (b) extending a patient's dialysis treatment time, (c) adjusting a patient's target weight for a dialysis treatment, (d) adjusting a dialysate sodium concentration for a patient's dialysis treatment, and (e) adjusting a patient's blood pressure medication,” etc. as taught by Amarasingham et al. 217 within the method as taught by the Berringer et al. with the motivation of providing holistic hospital patient care (Amarasingham et al. 217, [0010]).

Berringer et al. and Amarasingham et al. 217 fail to expressly teach:
having end stage renal disease (ESRD).


However, Dong et al. teach:
having end stage renal disease (ESRD) (Dong et al., [0004] end-stage renal disease (ESRD)).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “having end stage renal disease (ESRD),” etc. as taught by Dong et al. within the method as taught by Berringer et al. and Amarasingham et al. 217 with the motivation of providing prediction of chronic kidney disease (Dong et al., [0002]).

Berringer et al. and Amarasingham et al. 217 and Dong et al. fail to expressly teach:
train a machine learning predictive model using the historical patient data to identify patients in the pool of patients that have been hospitalized based on at least one commonality of patient laboratory values, a patient treatment data, or a patient comprehensive assessments
wherein the predictive model comprises a gradient-boosting framework.


However, Oren et al. teach:
train a machine learning predictive model using the historical patient data to identify patients in the pool of patients that have been hospitalized based on at least one commonality of patient laboratory values, a patient treatment data, or a patient comprehensive assessments (Oren et al., [0002] training, deep learning models for predicting health events from medical records)
wherein the predictive model comprises a gradient-boosting framework (Oren et al., [0010] one or more predictive models, [0014] boosted time-series model).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “train a machine learning predictive model using the historical patient data to identify patients in the pool of patients that have been hospitalized based on at least one commonality of patient laboratory values, a patient treatment data, or a patient comprehensive assessments,” etc. as taught by Oren et al. within the method taught by Berringer et al. and Amarasingham et al. 217 and Dong et al. with the motivation of providing improved trained deep learning models (Oren et al., [0041]).

CLAIM 2   
As per claim 2, Berringer et al. and Amarasingham et al. 217 and Dong et al. and Oren et al. teach the method of claim 1 and further disclose the limitations of:. 

wherein the predictive model comprises a gradient-boosting framework (Oren et al., [0014] boosted time-series model).


The obviousness of combining the teachings of Oren et al. with the method as taught by Berringer et al. and Amarasingham et al. 217 and Dong et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 3   
As per claim 3, Berringer et al. and Amarasingham et al. 217 and Dong et al. and Oren et al.
teach the method of claim 1 and further disclose the limitations of:
wherein the at least one prominent factor for each patient (Berringer et al., [0018] covariate factors, individual resident Risk Score) is identified using Shapley additive explanations (Oren et al., [0010] one or more predictive models,).


The obviousness of combining the teachings of Oren et al. with the method as taught by Berringer et al. and Amarasingham et al. 217 and Dong et al. is discussed in the rejection of claim 1, and incorporated herein. 

CLAIM 4    
As per claim 4, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the predetermined time period is 7 days or less (Berringer et al., [0021] method is particularly predictive of hospitalization, defined period, Claim 1 within a defined period of time).


Examiner Note: The defined period taught by Berringer et al. could be 7 days or less.

CLAIM 5   
As per claim 5, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the extracted patient data comprises a patient's demographics, a patient's laboratory values, a patient's treatment data (Berringer et al., Figure 6 Health Risk Assessment V-1, Tests/Vaccines, Medical History, Tests/Vaccines, [0038] demographics).


CLAIM 6    
As per claim 6, Berringer et al. and Amarasingham et al. 217 and Dong et al.  and Oren et al. teach the method of claim 5 and further disclose the limitations of:
wherein the patient's demographics comprises the patient's date of birth, the patient's date of first dialysis, the patient's gender (Berringer et al., Figure 10 Date of Birth, Gender), the patient's race, the patient's ethnicity (Dong et al., Figure 3 Race), or the patient's marital status, or combinations thereof.


The obviousness of combining the teachings of Dong et al. with the method as taught by Berringer et al. and Amarasingham et al. 217 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the patient's laboratory values comprise a patient's hemoglobin levels (Berringer et al., [0073] Low hemoglobin), or a patient's albumin level (Amarasingham et al. 217, [0062] albumin), or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the patient's laboratory values are provided as an average over a specified time period, a maximum value (Amarasingham et al. 217, [0055] maximum values), a minimum value (Berringer et al., Figure 8 Less than minimum BMI), a value spike, a value dip, or trending values (Amarasingham et al. 217, [0067] lab trends), or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 9   
As per claim 9, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein a patient's treatment data comprises a patient's vitals, and wherein the patient's vitals are provided as an average over a specified time period, a maximum value (Amarasingham et al. 217, [0055] maximum values), a minimum value (Berringer et al., Figure 8 Less than minimum BMI), a value spike, a value dip, or trending valves (Amarasingham et al. 217, [0067] lab trends), or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 10    
As per claim 10, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the patient's comprehensive assessment comprises a patient's recent hospitalization history (Amarasingham et al. 217, [0084] prior admission history), a history of a patient's missed appointments, any patient's notes or complaints (Amarasingham et al. 217, [0128] specific patient complaints), a nurse's or other medical professional assessments (Amarasingham et al. 217, [0095] clinical assessments), or any delivered medications, or combinations thereof.


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 12    
As per claim 12, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
further comprising generating a report that ranks the pool of patients (Amarasingham et al. 217, [0062] may rank the patients according to the risk scores) according to their respective expected probabilities of hospitalization (Berringer et al., [0018] covariate factors, individual resident Risk Score, [0021] method is particularly predictive of hospitalization), wherein the report also provides the prominent factor for each respective patient (Amarasingham et al. 217, [0048] Disease identification, risk identification, adverse event identification…are displayed, reported).


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 13    
As per claim 13, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 12 and further disclose the limitations of:
further comprising providing the generated report to one or more health care providers (Amarasingham et al. 217, [0048] Disease identification, risk identification, adverse event identification…are displayed, reported, transmitted or otherwise presented to healthcare personnel).


The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 14 
As per claim 14, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
further comprising transmitting an automated alert to one or more health care providers, based on the expected probabilities of hospitalization (Berringer et al., [0057] generates alerts ensuring care is delivered to standards).



CLAIM 15    
As per claim 15, Berringer et al. and Amarasingham et al. 217 and Dong et al.
and Oren et al. teach the method of claim 1 and further disclose the limitations of:
wherein the pool of patients are patients of an ESRD Seamless Care Organization (ESCO) (Amarasingham et al. 217, Figure 1 14 Hospitals/Healthcare Entities, [0029] healthcare entities).


Examiner Note: one of the healthcare entities Amarasingham et al. 217 taught by could be an ESRD Seamless Care Organization.

The obviousness of combining the teachings of Amarasingham et al. 217 with the method as taught by Berringer et al. is discussed in the rejection of claim 1, and incorporated herein.

CLAIMS 16-25 
As per claims 16-25, claims 16-25 are directed to a system. Claims 16-25 recite the same or similar limitations as those addressed above for claims 1-10 and 12-15. Claims 16-25 are therefore rejected for the same reasons set forth above for claims 1-10 and 12-15.

Response to Arguments
Applicant’s arguments filed 5/4/2022 with respect to claims 1-10 and 12-25 have been fully considered and they are persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/30/2021.
Applicant argues that (A) Merrill et al. (US 2019/0378210) is not prior art.
103 Responses 
In response to Applicant’s argument (A), Merrill et al. (US 2019/0378210) is not prior art to the claimed invention. However, the Examiner is applying new prior art and is issuing a new non-final rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626